         Case 1:18-cv-03023-TJK Document 1 Filed 12/20/18 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

BRICKLAYERS & TROWEL TRADES                                )
INTERNATIONAL PENSION FUND, by and through                 )
its Board of Trustees as administered by the Central       )
Collection Unit of the International Union of              )
Bricklayers and Allied Craftworkers                        )
620 F Street, N.W.                                         )
Washington, D.C. 20004,                                    )
                                                           )
             and                                           )
                                                           )
BRICKLAYERS AND ALLIED CRAFTWORKERS                        )
INTERNATIONAL HEALTH FUND, by and through                  )
its Board of Trustees as administered by the Central       )
Collection Unit of the International Union of              )
Bricklayers and Allied Craftworkers,                       )
620 F Street, N.W.                                         )
Washington, D.C. 20004,                                    )
                                                           )
                                    Plaintiffs,            )
                                                           )
                     v.                                    )
                                                           )
WILLIAMS AND SONS MASONRY CO., LLC                         )
1907 Dartmouth Street, Apt. 1111                           )
College Station, Texas 77840,                              )
                                                           )
             Serve: Registered Agent                       )
             United States Corporation Agents, Inc.        )
             9900 Spectrum Drive                           )
             Austin, Texas 78717                           )
                                                           )
                                    Defendant.             )

                                        COMPLAINT

           (TO COLLECT CONTRIBUTIONS AND OTHER AMOUNTS
      DUE TO EMPLOYEE BENEFIT FUNDS AND FOR EQUITABLE RELIEF)

      Plaintiffs, pursuant to Federal Rule of Civil Procedure 8(a), hereby allege the following:
            Case 1:18-cv-03023-TJK Document 1 Filed 12/20/18 Page 2 of 10



                                            PARTIES

       1.      Plaintiff, Bricklayers & Trowel Trades International Pension Fund ("International

Pension Fund") is an employee pension benefit plan as that term is defined in Section 3(1) of the

Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. § 1002(1). The

International Pension Fund is a multiemployer plan as that term is defined in Section 3(37) of

ERISA, 29 U.S.C. § 1002(37). The International Pension Fund was established and is maintained

in accordance with its Restated Agreement and Declaration of Trust. The International Pension

Fund is administered at 620 F Street, N.W., in Washington D.C. The members of the Board of

Trustees of the International Pension Fund are fiduciaries as provided in the International Pension

Fund’s Restated Agreement and Declaration of Trust and as defined in Section 3(21) of ERISA,

29 U.S.C. § 1002(21). The Trustees bring this action for the benefit of the beneficiaries of the

International Pension Fund.

       2.      Plaintiff, Bricklayers and Allied Craftworkers International Health Fund

(“International Health Fund”) is an employee welfare benefit plan as that term is defined in Section

3(1) of the Employee Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. § 1002(1).

The International Health Fund is a multiemployer plan as that term is defined in Section 3(37) of

ERISA, 29 U.S.C. § 1002(37). The International Health Fund was established and is maintained

in accordance with its Restated Agreement and Declaration of Trust. The International Health

Fund is administered at 620 F Street, N.W., in Washington D.C. The members of the Board of

Trustees of the International Health Fund are fiduciaries as provided in the International Health

Fund’s Restated Agreement and Declaration of Trust and as defined in Section 3(21) of ERISA,

29 U.S.C. § 1002(21). The Trustees bring this action for the benefit of the beneficiaries of the

International Health Fund.




                                                 2
            Case 1:18-cv-03023-TJK Document 1 Filed 12/20/18 Page 3 of 10



       3.       Defendant Williams and Sons Masonry Co., LLC is a Texas corporation and has an

office located at 1907 Dartmouth Street, Apt. 1111, in College Station, Texas, and at all times relevant

to this action has been an “employer in an industry affecting commerce” as defined in Sections 3(5),

(11), and (12) of ERISA, 29 U.S.C. §§ 1002(5), (11) and (12).

                                  JURISDICTION AND VENUE

       4.       This is an action to collect contributions and other amounts due to employee benefit

plans under the terms of a collective bargaining agreement and trust agreements and for other

appropriate equitable relief. This Court has subject matter jurisdiction under §§ 502(a)(3), (g) and

515 of ERISA, 29 U.S.C. §§ 1132(a)(3), (g) and 1145, and supplemental jurisdiction pursuant to

28 U.S.C. § 1367.

       5.       This Court has personal jurisdiction over the Defendant pursuant to Section 502 of

ERISA, 29 U.S.C. § 1132(e)(2).

       6.       Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2).

                                               FACTS

       7.       Defendant Williams and Sons Masonry Co., LLC has been bound and signatory at all

relevant times to collective bargaining agreements with International Union of Bricklayers and Allied

Craftworkers Local Union No. 5 – Oklahoma/Arkansas/Texas (“Collective Bargaining

Agreements”), that govern the wages, benefits and terms and conditions of employment of individuals

performing certain work for the Defendant.

       8.       Pursuant to the Collective Bargaining Agreements the Defendant agreed to pay certain

sums of money to the Plaintiffs for all hours of work it performed which is covered by the Collective

Bargaining Agreements.




                                                   3
             Case 1:18-cv-03023-TJK Document 1 Filed 12/20/18 Page 4 of 10



        9.      During the months of June 2018 through the present, the Defendant performed work

within the jurisdiction of Local 7-TX, cover group 16, which is covered by the Collective Bargaining

Agreements.

        10.     During the months of August 2018 through the present, the Defendant has failed to

report and pay all amounts owing to the Plaintiffs as required by the Collective Bargaining

Agreements and the Plaintiffs’ Restated Agreements and Declarations of Trust.

        11.      Pursuant to the Plaintiffs’ Restated Agreements and Declarations of Trust, the

General Collection Procedures of the Central Collection Unit of the International Union of

Bricklayers and Allied Craftworkers, and Section 502(g)(2)(B) of ERISA, 29 U.S.C. § 1132(g)(2)(B),

an employer who fails to pay required contributions on time is liable for interest at the rate of 15%

per annum from the due date of each monthly payment.

        12.     Pursuant to the Plaintiffs’ Restated Agreements and Declarations of Trust, the General

Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and

Allied Craftworkers, and Section 502(g)(2)(C) of ERISA, 29 U.S.C. § 1132(g)(2)(C), an employer

who fails to pay required contributions on time also is liable for an amount equal to the greater of an

additional calculation of interest on the unpaid contributions at the rate of 15% per annum from the

due date of each monthly payment, or liquidated damages in the amount of 20% of the total

contributions owed.

        13.     Pursuant to the Plaintiffs’ Restated Agreements and Declarations of Trust, the General

Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and

Allied Craftworkers, and Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D), an employer

who fails to pay required contributions is liable for all attorneys' fees and costs of collection.




                                                    4
          Case 1:18-cv-03023-TJK Document 1 Filed 12/20/18 Page 5 of 10



                                               COUNT I

              (UNREPORTED AND UNPAID CONTRIBUTIONS AND OTHER
                 AMOUNTS OWED TO EMPLOYEE BENEFIT FUNDS)

        14.       Plaintiffs hereby restate and incorporate by reference the allegations set forth in

paragraphs 1 through 13 as if fully set forth in this Count I.

        15.       During the months of August 2018 through the present, the Defendant has failed to

submit contractually-required remittance reports and pay all contributions owing to the Plaintiffs

for covered work it performed within Local 7-TX, cover group 16, which is covered by the

Collective Bargaining Agreements.

        16.       Under the Collection Procedures and ERISA, the Defendant also owes interest at

the rate of 15% per annum from the due date of each monthly payment, and in addition an amount

equal to the greater of an additional calculation of interest on the unpaid contributions at the rate

of 15% per annum, or liquidated damages in the amount of 20% of the total contributions owed.

        17.       By virtue of the failure to report and pay all amounts as contractually required, the

Defendant is in contravention of the Collective Bargaining Agreements and the obligations under

the Plaintiffs’ Restated Agreements and Declarations of Trust, the General Collection Procedures

of the Central Collection Unit of the International Union of Bricklayers and Allied Craftworkers,

and Section 515 of ERISA.

        18.       The Plaintiffs are entitled to judgment against the Defendant for all contributions

owed, plus interest owed on unpaid contributions at the rate of 15%, plus an amount equal to the

greater of an additional calculation of interest on the unpaid contributions at the rate of 15% per

annum, or liquidated damages in the amount of 20% of the total contributions owed, plus attorneys'

fees and costs.




                                                    5
           Case 1:18-cv-03023-TJK Document 1 Filed 12/20/18 Page 6 of 10



        19.     Plaintiffs will also seek a judgment in this action against the Defendant for all

contributions, interest, liquidated damages and attorneys’ fees and costs which become due, or are

estimated to be due, subsequent to the filing of this action, during the pendency of this action, and up

to the date of judgment for Local 7-TX, cover group 16.

                                                COUNT II

                                  (AMOUNTS OWED FOR LATE
                                  CONTRIBUTION PAYMENTS)

        20.     Plaintiffs hereby restate and incorporates by reference the allegations set forth in

paragraphs 1 through 19 as if fully set forth in this Count II.

        21.     Defendant paid the contributions owed for work performed in Local 7-TX, cover

group 16, under the Collective Bargaining Agreements, during the months of June 2018 and July

2018, after the due date.

        22.     Pursuant to the Plaintiffs’ Restated Agreements and Declarations of Trust and the

General Collection Procedures of the Central Collection Unit of the International Union of

Bricklayers and Allied Craftworkers, the Plaintiffs are entitled to assess employers that fail to submit

required monthly fringe benefit contributions by the due date for such payments with interest at the

rate of 15% per annum from the due date of each monthly payment, and in addition an amount equal

to the greater of an additional calculation of interest on the late paid contributions at the rate of 15%

per annum, or liquidated damages in the amount of 20% of the total late paid contributions.

        23.     Defendant failed to submit its contributions for work performed in Local 7-TX, cover

group 16, for the months of June 2018 and July 2018, by the due date for such payments. Defendant

therefore owes, and has failed to pay to the Plaintiffs, the interest plus the greater of additional interest

or liquidated damages owed as a result of these late payments.




                                                     6
           Case 1:18-cv-03023-TJK Document 1 Filed 12/20/18 Page 7 of 10



        24.     The Plaintiffs are entitled to judgment against the Defendant for liquidated damages

on the late paid contributions in the amount of $1,380.54 (calculated at the rate of 20% of the late paid

contributions), plus interest to be calculated at the rate of 15% per annum from the due date of each

payment.

                                              COUNT III

                                        (PAYROLL AUDIT)

        25.     Plaintiffs hereby restate and incorporate by reference the allegations set forth in

paragraphs 1 through 24 as if fully set forth in this Count III.

        26.     Pursuant to the International Pension Fund’s Restated Agreement and Declaration of

Trust, the General Collection Procedures of the Central Collection Unit of the International Union of

Bricklayers and Allied Craftworkers, the Plaintiffs are permitted to conduct an audit of the

Defendant’s pertinent employment and payroll records.

        27.     Defendant has failed to report all hours of covered work performed, employee

classifications, and correct and applicable contribution rates. As such, a payroll compliance review of

Defendant’s records is necessary to determine the exact amount owed by the Defendant to the

Plaintiffs under the terms of the Collective Bargaining Agreements.

        28.     The Defendant has refused requests from the Plaintiffs to remit contractually required

remittance reports and contributions.

        29.     Plaintiffs therefore seek to conduct a payroll compliance review of the records of

Defendant for all work months during the period of December 2017 through the date the compliance

review is completed.

        WHEREFORE, Plaintiffs pray judgment on Counts I, II and III as follows:




                                                    7
            Case 1:18-cv-03023-TJK Document 1 Filed 12/20/18 Page 8 of 10



       A.      For contributions due and owing to the Plaintiffs for work performed during the

months of August 2018 through the date of judgment in Local 7-TX, cover group 16, plus interest

from the due date of each unpaid monthly contribution payment through the date of judgment, plus

an amount equal to the greater of an additional calculation of interest on each unpaid monthly

contribution payment from the due date of each monthly payment through the date of judgment, or

liquidated damages in the amount of 20% of the total unpaid contributions owed, as provided for in

the Plaintiffs’ Restated Agreements and Declarations of Trust, the General Collection Procedures of

the Central Collection Unit of the International Union of Bricklayers and Allied Craftworkers, and

pursuant to 29 U.S.C. § 1132(g)(2).

       B.      For $1,380.54 in liquidated damages (calculated at the rate of 20% of the delinquent

contributions) for late paid contributions owed for work performed in Local 7-TX, cover group 16,

under the Agreements for the months of June 2018 and July 2018, plus interest to be calculated at the

rate of 15% per annum from the due date of each payment, as provided for in the Plaintiffs’ Restated

Agreements and Declarations of Trust, the General Collection Procedures of the Central Collection

Unit of the International Union of Bricklayers and Allied Craftworkers, and pursuant to 29 U.S.C. §

1132(g)(2).

       C.      For a Court Order requiring Defendant to submit payroll books and records to

Plaintiffs, or their designees, for a payroll compliance review covering the period December 2017

through the date the review is completed.

       D.      Costs and reasonable attorneys' fees for collection as required by the Collective

Bargaining Agreement, Plaintiffs’ Restated Agreements and Declarations of Trust, the General

Collection Procedures of the Central Collection Unit of the International Union of Bricklayers and

Allied Craftworkers, and 29 U.S.C. § 1132(g)(2), up to the date of judgment.




                                                 8
            Case 1:18-cv-03023-TJK Document 1 Filed 12/20/18 Page 9 of 10



       E.      For such contributions, interest, liquidated damages, and reasonable attorneys’ fees

and costs that may accrue and/or are found to be due and owing to the Plaintiffs after August 2018,

subsequent to the filing of this Complaint, during the pendency of this action, and up to the date of

judgment.

       F.      Such further relief as the Court deems appropriate.


                                              Respectfully submitted,

Dated: December 20, 2018                      O’DONOGHUE & O’DONOGHUE LLP
                                              5301 Wisconsin Avenue, N.W., Suite 800
                                              Washington, D.C. 20015
                                              Telephone: (202) 362-0041
                                              Facsimile: (202) 237-1200
                                              cgilligan@odonoghuelaw.com


                                      By:     /s/Charles W. Gilligan
                                              Charles W. Gilligan (Bar No. 394710)
                                              Attorney for the Plaintiffs




                                                 9
     Case 1:18-cv-03023-TJK Document 1 Filed 12/20/18 Page 10 of 10



                            CERTIFICATE OF SERVICE

       I hereby certify that I caused a true and correct copy of the foregoing Complaint to

be served by certified mail in accordance with the requirements of Section 502(h) of the

Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1132(h) this 20th day of

December 2018, on the following:

              The Office of Division Counsel
              Associate Chief Counsel (TE/GE) CC:TEGE
              Room 4300
              1111 Constitution Avenue
              Washington, DC 20224

              Secretary of Labor
              200 Constitution Ave., N.W.
              Washington, DC 20210

              Attention: Assistant Solicitor for Plan Benefits Security


                                             /s/ Charles W. Gilligan
                                                 Charles W. Gilligan
